 



Exhibit 10.12

Supplemental Executive Retirement Plan — Executive Officer Participation

The following is a list of the executive officers who participate in the
Supplemental Executive Retirement Plan and the applicable benefits schedule
identified in the retirement plan for each executive officer.

      Executive Officer   Benefits Schedule      
Randolph D. Lerner
  Corporate Policy Committee
Bruce L. Hammonds
  Corporate Policy Committee
John R. Cochran, III
  Corporate Policy Committee
Gregg Bacchieri
  SERP I
Randall J. Black
  SERP II
Douglas R. Denton
  SERP I
Louis J. Freeh
  SERP I
Charles C. Krulak
  SERP I
John W. Scheflen
  SERP I
Richard K. Struthers
  Corporate Policy Committee
Kenneth A. Vecchione
  SERP I
Lance L. Weaver
  Corporate Policy Committee

